        Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 1 of 9



1    [Counsel listed on signature pages]
2

3

4

5

6

7
                                   UNITED STATES DISTRICT COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                       SAN FRANCISCO DIVISION
10
     In re: Hard Disk Drive Suspension Assemblies          Case No. 3:19-md-02918-MMC
11
     Antitrust Litigation                                  MDL No. 2918
12

13
                                                           STIPULATION AND [PROPOSED]
14   THIS DOCUMENT RELATES TO                              ORDER RE: LIFTING OF DISCOVERY
                                                           STAY AND COORDINATION OF
15   ALL ACTIONS                                           DISCOVERY AND DISCOVERY LIMITS;
                                                           NOTICE OF WITHDRAWAL OF
16                                                         MOTION TO LIFT DISCOVERY STAY
                                                           (ECF NO. 197)
17

18

19

20

21

22

23

24

25

26

27

28

                                                                                    Case No. 3:19-md-02918-MMC
                       STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
         Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 2 of 9



1           WHEREAS the End-User Plaintiffs1 and the Reseller Plaintiffs2 have filed two putative class

2    actions in MDL No. 2918 (the “MDL Docket”), assigned to this Court as transferee court by the

3    Judicial Panel on Multidistrict Litigation;

4           WHEREAS the Seagate Plaintiffs3 have filed a related action—Seagate Technology LLC et

5    al. v. Headway Technologies, Inc. et al., Case No. 3:20-cv-1217—that has been designated as a

6    related case pursuant to Civil L.R. 3-12. ECF No. 157.

7           WHEREAS the End-User Plaintiffs, the Reseller Plaintiffs, and the Seagate Plaintiffs (each a

8    “Plaintiff Group”) each have filed separate complaints against Defendants alleging related factual

9    allegations and causes of action (Seagate: Docket No. 3:20-cv-1217, ECF No. 1; End-Users: MDL

10   Docket, ECF No. 167, Resellers: MDL Docket, ECF No. 190).

11          WHEREAS each of the three complaints alleges claims against two separate groups of

12   affiliated Defendant companies, (1) NHK Defendants4 and (2) TDK Defendants5 (each a “Defendant

13
     1
14     End-User Plaintiffs (“End-Users”) include 47 named individuals. End-User Pls.’ Consol. Class
     Action Compl. ¶¶ 18-64, ECF No. 167. End-Users seek to represent a putative class of “all persons
15   and entities who, during the period from January 2005 through at least May 2016 (the ‘Class
     Period’), indirectly purchased an HDD or a Finished Product, not for resale, which included as a
16   component part one or more HDD suspension assemblies that were manufactured or sold by
     Defendants, [or related entities].” Id. ¶ 8. If an additional named End-User plaintiff becomes part of
17   the class the definition of “End-Users” shall include this party.
     2
18     Reseller Plaintiffs (“Resellers”) include the following named entities and individual: Now Micro,
     Inc.; Voyager Technology Solutions, LLC; IT Worx, Inc.; Willow Bay Computer Solutions LLC;
19   Michael Medeiros. Reseller Pls.’ Corrected Consol. Amended Compl. ¶¶ 22-26, ECF No. 190.
     Resellers seek to represent a class of “All persons or entities who, during the period from and
20   including 2003 through such time as the anticompetitive effects of Defendants’ conduct ceased,
     purchased a product for resale which included as a component part one or more HDD suspension
21   assemblies that were manufactured or sold by the Defendants . . . [or] indirectly purchased an HDD
     suspension assembly, for resale[.]” Id. ¶ 105. If an additional named Reseller Plaintiff becomes part
22   of the class the definition of “Resellers” shall include this party.
     3
23     The “Seagate Plaintiffs” are Seagate Technology LLC (“Seagate LLC”), Seagate Technology
     (Thailand) Ltd. (“Seagate Thailand”), Seagate Singapore International Headquarters Pte. Ltd.
24   (“Seagate Singapore”), and Seagate Technology International (“Seagate International”). If any
     additional Seagate affiliated entity becomes a named plaintiff, the definition of the “Seagate
25   Plaintiffs” shall include this party.
     4
26    The “NHK Defendants” are NHK Spring Co., Ltd., NHK International Corporation, NHK Spring
     (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd. and NAT Peripheral (H.K.) Co., Ltd.
27   5
       The “TDK Defendants” are TDK Corporation (“TDK”), Magnecomp Precision Technology Public
28   Co. Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd., and Hutchinson Technology Inc.
     (“HTI”). The Seagate Plaintiffs also assert claims against Headway Technologies, Inc. (“Headway”).
                                                       2
                                                                                      Case No. 3:19-md-02918-MMC
                         STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
         Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 3 of 9



1    Family” and collectively the “Defendant Families”);

2            WHEREAS the Court has encouraged the parties to cooperate in discovery. Case

3    Management Conference, ECF No. 159;

4            WHEREAS all parties wish to avoid duplication in discovery, adjust certain discovery limits,

5    and minimize discovery disputes;

6            WHEREAS, Defendants filed a motion to dismiss (ECF No. 192) requesting dismissal with

7    prejudice of the End Users' and Resellers' complaints, and that motion is currently scheduled for

8    hearing on July 17, 2020;

9            WHEREAS, End Users and Resellers on April 24, 2020 filed a Motion to Lift the Discovery

10   Stay (ECF No. 197) (“Motion to Lift Stay”) seeking to permit written and document discovery to

11   proceed in this action;

12           WHEREAS, Defendants do not oppose plaintiffs’ motion as set forth below;

13           WHEREAS, Plaintiffs and Defendants have agreed to lift the discovery stay in this action so

14   as to permit written and document discovery to proceed as set forth below; and

15           WHEREAS, in light of Defendants’ agreement to lift the discovery stay consistent with the

16   limits and provisions set forth below, End Users and Resellers have agreed to withdraw the Motion

17   to Lift Stay;

18           WHEREFORE, THE PARTIES HEREBY STIPULATE AS FOLLOWS:

19           A.      Lifting of Discovery Stay and Withdrawal of Motion to Lift Stay

20           1.      All parties agree that the discovery stay in this action (ECF No. 3 at 3, ¶5) is hereby

21   lifted and that written and document discovery may proceed at this time. End Users and Resellers

22   hereby withdraw their Motion to Lift Stay (ECF No. 197). The parties agree to defer deposition

23   discovery until after resolution of Defendants’ current motions to dismiss (ECF No. 192; Seagate

24   Action ECF No. 30) and entry of a deposition protocol consistent with subsection D, below, except

25   that Plaintiffs reserve the right to seek depositions that may be pertinent to Defendant SAE’s motion

26   to dismiss for lack of personal jurisdiction. See ECF No. 191; Seagate Action ECF No. 31).

27

28   When used in connection with claims asserted by the Seagate Plaintiffs, TDK Defendants also
     includes Headway.
                                                    3
                                                                                      Case No. 3:19-md-02918-MMC
                         STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
         Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 4 of 9



1           B.      Coordination of Discovery

2           2.      Seagate Plaintiffs, Reseller Plaintiffs, and End-User Plaintiffs shall consult in good

3    faith and use reasonable efforts to coordinate all discovery, including both discovery they propound

4    and the resolution of any discovery disputes. The three Plaintiff Groups shall consult in good faith to

5    serve joint discovery requests, but discovery requests may be served by one group that are not pursued

6    by the others. To the extent discovery is served separately by any Plaintiff Group, the other Plaintiff

7    Groups shall make reasonable efforts to avoid duplicating discovery requests previously served by any

8    other party. The three Plaintiff Groups shall work in good faith to coordinate their position on any

9    discovery disputes with the Defendants. This paragraph in no way prejudices or diminishes any

10   Plaintiff Group’s right to serve its own written discovery requests regarding issues that are not pursued

11   by any other plaintiffs, in the event that the parties are unable to propound joint written discovery after

12   consulting in good faith.

13          3.      The two Defendant Families shall consult in good faith and use reasonable efforts to

14   coordinate discovery, including both discovery they propound and the resolution of any discovery

15   disputes. The two Defendant Families shall consult in good faith to serve joint discovery requests, but

16   discovery requests may be served by one group that are not pursued by the other. To the extent

17   discovery is served separately by any Defendant Family, the other Defendant Family shall make

18   reasonable efforts to avoid duplicating discovery requests previously served by any other Defendant.

19   The two Defendant Families shall work in good faith to coordinate their position on any discovery

20   disputes with the Plaintiffs. This paragraph in no way prejudices or diminishes any Defendant

21   Family’s right to serve its own written discovery requests regarding issues that are not pursued by any

22   other defendants, in the event that the parties are unable to propound joint written discovery after

23   consulting in good faith.

24          C.      Interrogatories Pursuant to Fed. R. Civ. P. 33(a)

25          4.      Each Plaintiff Group may serve up to 20 interrogatories per Defendant Family. All

26   Plaintiffs will coordinate efforts to avoid serving duplicative and/or unduly burdensome

27   interrogatories consistent with Fed. Rule Civ. Proc. 26.

28
                                                         4
                                                                                      Case No. 3:19-md-02918-MMC
                         STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
         Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 5 of 9



1           5.      Each of the two Defendant Families may serve up to 20 interrogatories on each of the

2    three Plaintiff Groups. All Defendants will coordinate efforts to avoid serving duplicative and/or

3    unduly burdensome interrogatories consistent with Fed. Rule Civ. Proc. 26.

4           D.      Deposition and Discovery Protocol Provisions

5           6.      The parties agree that the protocol and procedures for depositions shall be negotiated

6    between the parties and submitted to the Court for approval. Except as agreed to by the parties or

7    ordered by the Court, no depositions shall proceed until a deposition protocol has been agreed to by

8    the parties or ordered by the Court.

9           E.      Service by E-Mail

10          7.      The parties agree that all documents may be served by e-mail and have exchanged

11   applicable e-mail addresses. The parties agree that e-mail service shall be treated as personal, same-

12   day service for purposes of computing time to act after being served under Fed. R. Civ. P. 6.

13          F.      Reservation of Objections

14          8.      The fact that this Order alters the number of interrogatories provided for by the Federal

15   Rules of Civil Procedure is not intended to imply consent by any party that any particular discovery is

16   necessary or appropriate or that particular discovery sought within the limits of this Order is not

17   burdensome or excessive. All parties maintain the right to object to any written discovery pursuant to

18   Rule 26 of the Federal Rules of Civil Procedure, including but not limited to on grounds of relevance,

19   privilege, or to protect a party or person from annoyance, embarrassment, oppression, or undue burden

20   or expense.

21          G.      Modification of Limits

22          9.      Any of the provisions and limits set forth in sections A through F above may be

23   modified by agreement of the parties affected, or by the Court for good cause.

24          IT IS SO STIPULATED.

25

26

27

28
                                                        5
                                                                                     Case No. 3:19-md-02918-MMC
                        STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
       Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 6 of 9



1
     Dated: May 14, 2020                                BAKER & McKENZIE LLP
2
                                                        By:/s/ Mark H. Hamer
3
                                                        Mark. H. Hamer (State Bar No. 156997)
4                                                       mark.hamer@bakermckenzie.com
                                                        Mark G. Weiss (Pro Hac Vice)
5                                                       mark.weiss@bakermckenzie.com
                                                        815 Connecticut Avenue, NW
6                                                       Washington, D.C. 20006
                                                        Tel.: (202) 452-7000
7                                                       Fax: (202) 416-7177
8
                                                        Christina M. Wong (State Bar No. 288171)
9                                                       christina.wong@bakermckenzie.com
                                                        Two Embarcadero Center, Suite 1100
10                                                      San Francisco, California 94111
                                                        Tel.: (415) 576-3000
11                                                      Fax: (415) 576-3099

12                                                      HUNTON ANDREWS KURTH LLP

13                                                      By:/s/ Craig Y. Lee

14                                                      Craig Y. Lee (pro hac vice)
                                                        craiglee@huntonak.com
15                                                      Carter Simpson (pro hac vice)
                                                        csimpson@huntonak.com
16                                                      Emily Bolles (pro hac vice)
                                                        ebolles@huntonak.com
17                                                      2200 Pennsylvania Ave., NW
                                                        Washington, D.C. 20005
18                                                      Tel.: (202) 419-2114
                                                        Fax: (202) 778-2201
19
                                                        Anne Marie Mortimer (State Bar No. 169077)
20                                                      amortimer@huntonak.com
                                                        550 South Hope Street, Suite 2000
21                                                      Los Angeles, CA 90071
                                                        Tel.: (213) 532-2103
22                                                      Fax: (213) 532-2020

23
                                                        Attorneys for Defendants NHK Spring Co., Ltd.,
24                                                      NHK International Corporation, NHK Spring
                                                        (Thailand) Co., Ltd., NAT Peripheral (Dong
25                                                      Guan) Co., Ltd. and NAT Peripheral (H.K.)
                                                        Co., Ltd.
26

27

28
                                                    6
                                                                                 Case No. 3:19-md-02918-MMC
                    STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
     Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 7 of 9



1                                                   MORGAN, LEWIS & BOCKIUS LLP

2                                                   By:/s/ J. Clayton Everett, Jr.

3                                                   J. Clayton Everett, Jr. (pro hac vice)
                                                    clay.everett@morganlewis.com
4                                                   Scott A. Stempel (pro hac vice)
                                                    scott.stempel@morganlewis.com
5                                                   1111 Pennsylvania Ave., N.W.
                                                    Washington, D.C. 20004
6                                                   Tel.: (202) 739-3000
                                                    Fax: (202) 739-3001
7
                                                    C. Cecilia Wang, SBN 314125
8                                                   cecilia.wang@morganlewis.com
                                                    One Market, Spear Street Tower
9                                                   San Francisco, CA 94105
                                                    Tel.: (415) 442-1000
10                                                  Fax: (415) 442-1001

11                                                  Attorneys for Defendants TDK Corporation,
                                                    Magnecomp Precision Technology Public Co.
12                                                  Ltd., Magnecomp Corporation, SAE Magnetics
                                                    (H.K.) Ltd., Headway Technologies, Inc., and
13
                                                    Hutchinson Technology Inc.
14
                                                    WILSON SONSINI GOODRICH & ROSATI
15
                                                    By:/s/ Kenneth R. O’Rourke
16
                                                    Kenneth R. O’Rourke, SBN 120144
17                                                  korourke@wsgr.com
                                                    Jeff VanHooreweghe, SBN 313371
18
                                                    jvanhooreweghe@wsgr.com
19                                                  One Market Plaza
                                                    Spear Tower, Suite 3300
20                                                  San Francisco, CA 94105-1126
                                                    Tel.: (415) 947-2160
21                                                  Fax: (415) 947-2099
22
                                                    Attorneys for Plaintiffs Seagate Technology
23                                                  LLC, Seagate Technology (Thailand) Ltd.,
                                                    Seagate Singapore International Headquarters
24                                                  Pte. Ltd., and Seagate Technology International
25

26

27

28
                                                7
                                                                             Case No. 3:19-md-02918-MMC
                STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
     Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 8 of 9



1                                                   CUNEO GILBERT & LaDUCA LLP

2                                                   By:/s/ Victoria Sims

3                                                   Victoria Sims (pro hac vice)
                                                    vicky@cuneolaw.com
4                                                   4725 Wisconsin Ave., N.W., Suite 200
                                                    Washington, D.C. 20016
5                                                   Tel.: (202) 789-3960
                                                    Fax: (202) 789-1813
6
                                                    LARSON KING LLP
7
                                                    By:/s/ Shawn M. Raiter
8
                                                    Shawn M. Raiter
9                                                   sraiter@larsonking.com
                                                    30 E. 7th Street, Suite 2800
10                                                  St. Paul, MN 55101
                                                    Tel.: (651) 312-6500
11                                                  Fax: (651) 312-6618

12                                                  Interim Co-Lead Counsel for Reseller
                                                    Plaintiffs
13

14                                                  ROBINS KAPLAN LLP
15                                                  By:/s/ Aaron M. Sheanin
16                                                  Aaron M. Sheanin
17                                                  asheanin@robinskaplan.com
                                                    2440 w. El Camino Real, Suite 100
18                                                  Mountain View, California 94040
                                                    Tel.: (650) 784-4040
19                                                  Fax: (650) 784-4041
20                                                  ZELLE LLP
21
                                                    By:/s/ Christopher T. Micheletti
22
                                                    Christopher T. Micheletti
23                                                  cmicheletti@zelle.com
                                                    44 Montgomery St., Suite 3400
24                                                  San Francisco, CA 94104
25                                                  Tel.: (415) 693-0700
                                                    Fax: (415) 693-0770
26
                                                    Interim Co-Lead Counsel for End-User
27                                                  Plaintiffs
28
                                                8
                                                                             Case No. 3:19-md-02918-MMC
                STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
         Case 3:19-md-02918-MMC Document 212 Filed 05/14/20 Page 9 of 9



1                                               ATTESTATION

2           Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document has

3    been obtained from each of the other signatories above.

4
      Dated: May 14, 2020                                   By:/s/ Mark H. Hamer
5

6

7
                                                      * * *
8

9                                           [PROPOSED] ORDER
10

11          PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13   Dated: __________________                                      ____________________________
                                                                    The Hon. Maxine M. Chesney
14                                                                  United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        9
                                                                                     Case No. 3:19-md-02918-MMC
                        STIPULATION AND [PROPOSED] ORDER RE: COORDINATION OF DISCOVERY AND DISCOVERY LIMITS
